 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL L. SNOWDEN,                                Case No. 1:19-cv-00843-AWI-JLT

12                        Plaintiff,
                                                        ORDER ADOPTING FINDINGS AND
13            v.                                        RECOMMENDATIONS

14    H. TATE; M. TOSCANO,                              (Doc. 13)

15                        Defendants.

16

17          Plaintiff Daniel L. Snowden is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 13, 2020, the assigned magistrate judge issued a screening order, finding that

21   Plaintiff states cognizable claims of retaliation and deliberate indifference to serious medical

22   needs but fails to state a cognizable due process claim. (Doc. 10.) The magistrate judge granted

23   Plaintiff leave to file an amended complaint or notify the court that he wishes to proceed only on

24   his retaliation and deliberate indifference claims. (Id.) In response, Plaintiff filed a motion

25   requesting that the court “remove the ‘due process violation claim’” and allow him to proceed on

26   the “deliberate indifference and retaliation” claims. (Doc. 11.)

27          Accordingly, the magistrate judge issued findings and recommendations to dismiss the

28   claims in this action, except for Plaintiff’s claims of retaliation and deliberate indifference to
 1   serious medical needs in violation of the First and Eighth amendments. (Doc. 13.) The findings

 2   and recommendations provided Plaintiff 14 days to file objections thereto. (Id.) More than the

 3   allowed time has passed, and Plaintiff has not filed any objections.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 5   de novo review of this case. Having carefully reviewed the file, the Court finds the findings and

 6   recommendations to be supported by the record and proper analysis.

 7          Accordingly, the Court ORDERS:

 8          1.      The findings and recommendations issued on January 30, 2020 (Doc. 13) are

 9                  ADOPTED in full;

10          2.      The claims in this action are DISMISSED, except for Plaintiff’s claims of

11                  retaliation and deliberate indifference to serious medical needs;

12          3.      This case is referred back to the assigned magistrate judge for further proceedings.

13
     IT IS SO ORDERED.
14

15   Dated: March 4, 2020
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
